363 U.S. 418 (1960)
LEVITT & SONS, INC.,
v.
DIVISION AGAINST DISCRIMINATION IN STATE DEPARTMENT OF EDUCATION ET AL.
No. 865.
Supreme Court of United States.
Decided June 13, 1960.
APPEAL FROM THE SUPREME COURT OF NEW JERSEY.
William P. Reiss for appellant.
David D. Furman, Attorney General of New Jersey, and Lee A. Holley, Deputy Attorney General, for appellee Division Against Discrimination.
Emerson L. Darnell and Sidney Reitman for appellee Willie R. James; Jerome C. Eisenberg and Herbert H. Tate for appellee Franklin D. Todd; and Julius Wildstein of counsel, and Joseph B. Robinson on the brief, for both individual appellees.
PER CURIAM.
The motions to dismiss are granted and the appeal is dismissed for want of a substantial federal question.
MR. JUSTICE BLACK would note probable jurisdiction.